 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 837 
In the House of Representatives, U. S.,

October 21, 2009
 
RESOLUTION 
Recognizing Kentucky Wesleyan College for over 150 years of service as an institution of higher education. 
 
 
Whereas Kentucky Wesleyan College was founded in 1858; 
Whereas the first commencement held at Kentucky Wesleyan College was in 1868; 
Whereas Kentucky Wesleyan College is a private, liberal arts Methodist college located in Owensboro, Kentucky; 
Whereas 956 students from 27 States and 6 foreign countries were enrolled at Kentucky Wesleyan College in the fall of 2008; 
Whereas Kentucky Wesleyan College’s mission statement is to foster a liberal arts education that nourishes, stimulates, and prepares future leaders intellectually, spiritually, and physically to achieve success in life; 
Whereas Kentucky Wesleyan College has a number of notable alumni, including a United States Supreme Court justice, a Major League Baseball pitcher, and the founder of another Kentucky institution of higher education; 
Whereas the Kentucky Wesleyan Panthers compete in National Collegiate Athletic Association Division II athletics; and 
Whereas from overseas mission trips to numerous local projects, Kentucky Wesleyan students meet the needs of others and positively impact the world around them: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Kentucky Wesleyan College for over 150 years of service as an institution of higher education; and 
(2)thanks Kentucky Wesleyan College for the valuable education it has provided to students. 
 
Lorraine C. Miller,Clerk.
